IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 455
                                          :
REAPPOINTMENT TO MINOR                    : MAGISTERIAL RULES DOCKET
JUDICIARY EDUCATION BOARD                 :

                                       ORDER


PER CURIAM
         AND NOW, this 10th day of May, 2021, Douglas McCall Bell, Esquire, Somerset

County, is hereby reappointed as a member of the Minor Judiciary Education Board for

a term of three years, commencing July 1, 2021.